 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00057-JAM
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   JOSE GREGORIO LUNA,                          DATE: March 26, 2019
                                                  TIME: 9:15 a.m.
15                                  Defendant.    COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on March 26, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until May 28, 2019 at 9:15 a.m.and to exclude time between March 26, 2019,

23 and May 28, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes law enforcement reports, photographs, and audio recordings. All

28         of this discovery has been either produced directly to counsel and/or made available


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1         for inspection and copying.

2                b)      Counsel for defendant desires additional time review the discovery,

3         meet with her client to review the charges, evidence, and defense strategy, conduct

4         investigation, and otherwise prepare for trial.

5                c)      On September 11, 2018, the parties discussed several issues related to

6         the case, including additional investigation that the defense was conducting.

7                d)      On October 31, 2018, the parties conferred regarding the status of the

8         case. Defense counsel requested additional follow up discovery from the United

9         States. The United States does not have all of the requested information but will be

10        endeavoring to get all of the requested information. Defense counsel will need time

11        to review and evaluate the additional discovery produced by the United States.

12               e)      On January 14, 2019, the parties conferred regarding the status of the

13        case. Defense counsel relayed that, in addition to her discussions and review of

14        evidence with the defendant, she is currently researching the potential impact of

15        the recently-passed First Step Act.

16               f)      On February 19, 2019, the parties met and conferred regarding

17        potential resolution of the case and discussed the impact of the First Step Act.

18               g)      On March 21, 2019, the parties conferred regarding the status of the

19        case. Defense counsel has asked for the United Stated to provide more information

20        regarding a potential resolution. The parties anticipate providing the Court with a

21        plan for resolution of this matter by the requested status date on May 28.

22               h)      Counsel for defendant believes that failure to grant the above-

23        requested continuance would deny her the reasonable time necessary for effective

24        preparation, taking into account the exercise of due diligence.

25               i)      The government does not object to the continuance.

26               j)      Based on the above-stated findings, the ends of justice served by

27        continuing the case as requested outweigh the interest of the public and the

28        defendant in a trial within the original date prescribed by the Speedy Trial Act.

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
 1               k)      For the purpose of computing time under the Speedy Trial Act, 18

 2        U.S.C. § 3161, et seq., within which trial must commence, the time period of March

 3        26, 2019, to May 28, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

 4        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

 5        by the Court at defendant’s request on the basis of the Court’s finding that the ends

 6        of justice served by taking such action outweigh the best interest of the public and

 7        the defendant in a speedy trial.

 8        4.     Nothing in this stipulation and order shall preclude a finding that other

 9 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

10 the period within which a trial must commence.

11        IT IS SO STIPULATED.

12

13
     Dated: March 21, 2019                           MCGREGOR W. SCOTT
14                                                   United States Attorney
15
                                                     /s/ JUSTIN L. LEE
16                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
17

18
     Dated: March 21, 2019                           /s/ JENNIFER GRANGER
19                                                   JENNIFER GRANGER
20                                                   Counsel for Defendant
                                                     JOSE GREGORIO LUNA
21                                                   (as authorized on March 21, 2019)
22

23                                    FINDINGS AND ORDER

24        IT IS SO FOUND AND ORDERED this 21st day of March, 2019.

25
                                                 /s/ John A. Mendez
26                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
